SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedSeptember, 2010 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| press release September 24, 2010 DOUGLAS FLINT TO STAND DOWN FROM BP BOARD The Board of BP announced today that Douglas Flint, who currently chairs the Board's Audit Committee, will be standing down at the Company's next Annual General Meeting in April 2011. This follows Mr. Flint's appointment as Chairman of HSBC p.l.c. which takes effect in December 2010. BP Chairman, Carl-Henric Svanberg said: "We wish Douglas well in his new role. He has been a great member of the Board and an excellent Chair of the Audit Committee. We will miss him when he stands down next year. Douglas's departure gives added momentum to our task of refreshing Board membership." Notes to editors Douglas Flint was appointed to BP's Board in January 2005. Further information: BP press office: +44 (0)20 7496 4076 bppress@bp.com - ENDS - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 24 September 2010 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
